Citation Nr: 0630665	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  93-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.

2.  Entitlement to a rating in excess of 10 percent for a low 
back disorder, effective from August 1, 1991 to October 21, 
1997.

3.  Entitlement to an increased rating for a low back 
disorder, evaluated at 20 percent, effective from October 22, 
1997 to December 15, 2005 and evaluated at 40 percent 
thereafter.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1991.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1995, April 1997, and May 2004.  
Unfortunately, sometime after the Board issued the April 1997 
decision and remand, the veteran's original claims file was 
lost and the claims that are the subject of this decision 
were apparently perfected for appeal.  These issues were the 
subject of the Boards remand in May 2004.

In April 2006, the veteran indicated that he wanted an 
increased rating for his left hip disability.  As this issue 
has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's 
pseudofolliculitis barbae has not caused any disfigurement or 
scarring; and it does not require any medical treatment.

2.  The forward flexion of the veteran's back has been shown 
to be at least 80 degrees whenever it has been measured 
during the pendency of the appeal.

2.  The medical evidence of record shows that the limitation 
of motion of the veteran's lower back has been slight 
throughout his appeal.

3.  The medical evidence of record failed to show that the 
veteran's intervertebral disc syndrome was severe with 
recurring attacks prior to December 14, 2005. 

4.  The veteran denied that bed rest has been prescribed by a 
doctor to treat his back; and there is no evidence of bed 
rest being prescribed.

5.  The objective medical evidence of record fails to show a 
compensable neurologic disability related to the 
radiculopathy of the veteran's left thigh.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for 
pseudofolliculitis barbae have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes (DCs) 7800, 7806 (as in effect prior to and 
since August 30, 2002).

2.  The criteria for a rating in excess of 10 percent for a 
low back disorder, effective from August 1, 1991 to October 
21, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DCs) 5292, 5293 (1997).

3.  The criteria for a rating in excess of 20 percent for a 
low back disorder, from October 22, 1997 to December 14, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DCs) 5292, 5293 (2003); 38 C.F.R. § 4.71a, 4.124a, DCs 
5237, 5243, 8529 (2005). 

4.  The criteria for a rating in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5292, 5293 
(2003); 38 C.F.R. § 4.71a, 4.124a, DCs 5237, 5243, 8529 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Pseudofolliculitis Barbae

The veteran is currently assigned a noncompensable rating for 
his pseudofolliculitis barbae under 38 C.F.R. § 4.118, DC 
7899-7806.  During the pendency of this appeal, the 
regulations for rating disabilities of the skin were revised 
effective August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 
2002).  The Board will consider all applicable versions of 
the rating criteria, as did the RO.  However, the new 
criteria are only to be applied as of that effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), eczema with slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area, warrants a noncompensable rating, while a 10 percent 
rating requires exfoliation, exudation, or itching involving 
an exposed surface or extensive area.  A 30 percent rating 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.
 
Under the criteria of the revised DC 7806 (effective on and 
after August 30, 2002), dermatitis or eczema affecting less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas, with no more than topical therapy required 
during the past 12-month period, warrants a noncompensable 
rating.  A 10 percent rating requires either that at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
be affected; or that intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, was 
required for a total duration of less than 6 weeks during the 
past 12-month period.  A 30 percent rating requires either 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas be affected; or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, was 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period. 

The medical evidence fails to show that a compensable rating 
is warranted for the veteran's pseudofolliculitis barbae.  
The veteran's outpatient treatment records fail to describe 
any problems with or treatment for pseudofolliculitis barbae, 
and the veteran denied any treatment other than not shaving 
(at VA examinations in October 2002 and December 2005).  The 
evidence also fails to show any exfoliation, exudation, or 
itching is caused by the pseudofolliculitis barbae.  In 
December 2005, the examiner indicated that there was no sign 
of any malignancies, benign neoplasms, urticaria, vasculitis, 
dermatitis, eczema, leishmaniasis, lupus, dermatophytosis, 
psoriasis or infection of the veteran's skin.  The October 
2002 examination similarly failed to note any exfoliation, 
exudation, or itching as a result of the pseudofolliculitis 
barbae.

With regard to the revised criteria, the evidence fails to 
show that at least 5 percent of either the veteran's entire 
body or exposed areas are affected, as the pseudofolliculitis 
barbae only impacts a small portion of the veteran's face.  
Additionally, it was noted at both VA examinations that the 
veteran did not use any medications to treat his 
pseudofolliculitis barbae, and therefore the veteran is 
clearly not on any intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  The 
examiner in October 2002 indicated that the veteran's 
pseudofolliculitis barbae caused no difficulty, and the 
examiner in December 2005 indicated that the 
pseudofolliculitis barbae had caused neither disfigurement 
nor any functional impairment.  As such, a compensable rating 
is not available for the veteran's pseudofolliculitis barbae 
under the criteria for skin diseases.

The Board has also considered whether a rating is available 
for any potential scarring caused by the pseudofolliculitis 
barbae.  At the October 2002 VA examination some possible 
scarring was observed; and the veteran's claim was 
subsequently remanded for a more precise description of any 
scarring.  Nevertheless, while the examiner in December 2005 
noted a few scars in the malar area of the cheeks, she opined 
that they were unrelated to the veteran's pseudofolliculitis 
barbae, and added that scarring was not even obvious to the 
naked eye.  As such, a compensable rating for the veteran's 
disability is not available under any of the diagnostic 
criteria for rating either scars or skin conditions. 

Lower Back

The veteran's lower back disability is currently assigned a 
40 percent rating, which became effective December 14, 2005.  
His back was initially rated at 10 percent, effective on 
August 1, 1991, and was increased to 20 percent on October 
22, 1997.

Rating in excess of 10 percent between August 1, 1991 and 
October 21, 1997

Under the criteria in effect at the time the veteran filed 
his claim (and prior to September 2003) limitation of motion 
of the lumbosacral spine was rated under Diagnostic Code 
5292; with a 10 percent rating is assigned for slight 
limitation of motion; a 20 percent evaluation assigned for 
moderate limitation of motion, and a 40 percent evaluation 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Ratings in excess of 40 percent 
were only available if ankylosis was present.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

However, when the new regulations came into effect in 2003, 
they provided numerical ranges of normal motion, which can 
provide guidance in interpreting words such as slight.  
Normal motion has been defined by the revised regulations as 
forward flexion of the thoracolumbar spine from zero to 90 
degrees, extension from zero to 30 degrees, left and right 
lateral flexion from zero to 30 degrees, and left and right 
lateral rotation from zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation, and the normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2005).

A rating could alternatively be assigned for intervertebral 
disc syndrome (IVDS).  Under the regulations in effect prior 
to September 2002, a 10 percent rating was assigned for mild 
IVDS; a 20 percent rating was assigned for moderate IVDS with 
recurring attacks; a 40 percent rating was assigned for 
severe IVDS manifested by recurring attacks with intermittent 
relief; while a 60 percent rating was assigned for pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

Prior to October 22, 1997, the medical evidence fails to show 
that the veteran's back disability was of such severity to 
warrant a rating in excess of 10 percent. 

X-rays taken of the veteran's lower back in October 1991 and 
September 1997 were within normal limits; and, at a VA 
examination in September 1997, the veteran demonstrated 95 
degrees of forward flexion, and 35 degrees of extension both 
of which are better than normal.  The veteran was diagnosed 
with a chronic lumbar strain at the examination, but there 
was no indication of the presence of IVDS; and it does not 
appear that the veteran was treated for his back between the 
time of his discharge from service in 1991 and his 1997 VA 
examination.  Additionally, the veteran indicated that he did 
not even begin receiving treatment at the VA medical center 
in Biloxi, Mississippi until January 2000.  

Considering that the veteran demonstrated a better than 
normal range of motion in his back when tested in 1997, it is 
difficult to conclude he even met the criteria for a 
compensable evaluation.  This is further supported by the 
fact that the veteran did not receive medical treatment for 
his back between 1991 and 1997.  In any event, as the medical 
evidence does not show more than slight impairment prior to 
October 1997, the criteria for a rating in excess of 10 
percent is not warranted during this period. 

Rating in excess of 20 percent between October 22, 1997 and 
December 13, 2005

During the course of this appeal, the criteria for evaluating 
spine disability changed twice.  The first occurred in 
September 2002, and the second in September 2003.  The Board 
will consider all applicable versions of the rating criteria, 
but the new criteria are only to be applied as of their 
effective date (i.e., at no earlier date).  See VAOPGCPREC 3-
2000 (Apr. 10, 2000).

IVDS was revised in September 2002 and is rated under 
38 C.F.R. § 4.71a, DC 5243 depending on the number of 
incapacitating episodes a person has in a 12 month period.  
An incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  A 40 percent rating 
is assigned for incapacitating episodes with a total duration 
of between 4 and 6 weeks; while a 60 percent rating is 
assigned for incapacitating episodes with a total duration of 
at least 6 weeks during the past 12 months.  The IVDS 
regulations were changed again in September 2003, but these 
changes only revised the number of the diagnostic code (to 
Diagnostic Code 5243, rather than 5293) and did not include 
any substantive changes.

Alternatively to a rating based on bed rest, a spinal injury 
may also be rated based on its orthopedic and neurologic 
manifestations.  As of September 2003, disabilities of the 
spine began to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine. 

Under the new criteria, a 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2005).  A rating in 
excess of 40 percent is not available unless ankylosis is 
present.

In addition to the orthopedic manifestations of a spinal 
disability, the revision to the spinal regulations, effective 
in September 2003, also requires the consideration of 
neurological impairment from a back disability (which is then 
combined with any orthopedic rating). 

The veteran's back disability was assigned a 20 percent 
evaluation based on examination in October 1997, and the 
medical evidence fails to show an increase in severity of the 
veteran's back which would be sufficient to warrant a higher 
disability rating prior to his VA examination in December 
2005.

At an October 1997 examination, the doctor observed that X-
rays taken in December 1990 showed narrowing at the L5-S1 
intervertebral disc space without associated findings and 
without significant interval change.  The veteran indicated 
that his hip started bothering him, and he had some 
sensations of numbness and weakness in his left lower 
extremity.  An EMG suggested some L4-5 radiculopathy on the 
left side, but the sensory examination was unremarkable, and 
the neurologic examination showed strength, tone, and 
coordination to be essentially normal, with deep tendon 
reflexes +1/4 bilaterally.  The doctor indicated that the 
veteran did back exercises; but did not take any medication 
for his back; and while the veteran would occasionally have 
to stop activities on account of his back pain, he could 
usually return after a brief rest.  The doctor's impression 
was that the veteran had some degenerative disc disease in 
his back, with possibly some radiculopathy on the left side.  
These findings, however, are somewhat tempered by the fact 
that a VA examination roughly a month earlier showed that the 
veteran had better than full range of motion in his back.

Treatment records following the October 1997 examination show 
continued complaints of back pain and left leg numbness 
(February 2000).  However, X-rays of the spine were normal in 
May and July 2000 and in February 2002; and the veteran 
disclosed in a December 2003 treatment record that he both 
walked 3 miles per day as part of his job as a mail carrier, 
and that he did not take any medication to treat his back

While the October 1997 examination revealed the presence of 
disc disease, there is nothing in the opinion, or in the 
subsequent medical records, which would cause the veteran's 
disc disease to be construed as severe, as there was no 
evidence of recurring attacks with only intermittent relief.  
For example, a VA examiner concluded in March 2001 that the 
interference with the veteran's activities of daily living 
was minimal as a result of his back disability, and the 
examiner recommended physical therapy.  Even as recently as 
December 2003, the veteran was able to complete his mail 
route (walking three miles) and his back pain abated after a 
brief rest.  Additionally, there is no evidence in the 
October 1997 examination report, in subsequent examination 
reports, or in the veteran's treatment records to indicate 
that the veteran was prescribed bed rest to treat his IVDS.

With regard to the orthopedic manifestations of the veteran's 
back disability, the evidence fails to show sufficient 
limitation of motion to warrant a rating in excess of 20 
percent prior to December 2005. While the veteran's range of 
motion was noted to be significantly limited in all 
directions at a VA neurological consultation in March 2001, 
the precise limitation of motion was not documented in 
degrees of motion lost; and the veteran was able to walk on 
heels and toes.  The examiner found the veteran's 
neurological examination to be unremarkable, and he opined 
that the veteran did not have any typical radiculopathy, 
concluding that the interference with veteran's activities of 
daily living was minimal.  At a VA examination in November 
2002, the veteran had forward flexion to 90 degrees, 
extension to 25 degrees, lateral flexion to 35 degrees 
bilaterally, and lateral rotation to 25 degrees bilaterally; 
thereby calling into question how significantly limited the 
motion of his back was.  It is noted that these measurements 
are reasonably consistent with the September 1997 VA 
examination at which the veteran demonstrated 95 degrees of 
forward flexion and 35 degrees of extension in his back.

As such, the treatment records and examination reports fail 
to show that the veteran's limitation of motion is severe, as 
each time a precise measurement of the veteran's range of 
motion was given, it greatly exceeded the 30 degree 
limitation of motion required for a rating in excess of 20 
percent.  In addition to demonstrating considerable back 
flexibility, the veteran continued to walk three miles a day 
as part of his mail route, and a VA examiner found the impact 
on the veteran's activities of daily living to be minimal.  

With regard to the neurological effects of the veteran's back 
condition, an MRI taken in June 2000 showed mild disc 
desiccation and a loss of disc height identified at the L4-L5 
level, but the remainder of the intervertebral discs 
demonstrated a normal signal.  Additionally, there was no 
evidence found of a focal neurological deficit in either 
lower extremity at the November 2002 examination, and the 
veteran had a negative straight leg raise to 90 degrees 
bilaterally.  Furthermore, a VA neurological examination in 
March 2001 was unremarkable.

The veteran indicated that he was in an automobile accident 
in December 2004 in which he further aggravated and injured 
his back.  Nevertheless, while an MRI in June 2005 revealed a 
more severe back disability (significant disc degeneration at 
the L3-4 and L4-5 levels with some encroachment upon the 
undersurface of the exiting left L3 nerve root) than had the 
previous MRIs, there was no indication that this warranted a 
rating in excess of the 20 percent which was then in effect.  
The medical evidence failed to show any evidence that the 
range of motion of the veteran's lumbar spine was more than 
moderately limited generally, or reduced to 30 degrees or 
less specifically, that the veteran's IVDS was severe, or 
that the veteran had required any bed rest, prescribed by a 
doctor, to treat his IVDS.  Additionally, while the MRI 
showed some possible nerve root encroachment, there was no 
indication that it was of the severity to merit a compensable 
rating.  Accordingly, a rating in excess of 20 percent 
between October 1997 and December 2005 is denied.  

In reaching this conclusion, consideration was given to the 
implications of 38 C.F.R. § 4.40 and § 4.45, and functional 
loss due to pain or weakness, fatigability, incoordination or 
pain on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, there is no indication that the veteran had 
additional pain, fatigue, weakness, or lack of endurance with 
repetitive motion; and, as such, an additional disability 
finding is not warranted on the basis of additional loss.  


Rating in excess of 40 percent since December 14, 2005

The veteran underwent another VA examination in December 
2005, and the results are discussed below within the context 
of the applicable rating criteria.

Evaluating the orthopedic manifestations of the veteran's 
condition, it is apparent that the range of motion shown by 
the veteran would only permit a 10 percent rating under the 
revised criteria, as he demonstrated 80 degrees of flexion 
and 40 degrees of extension (lateral flexion was 30 degrees 
bilaterally and rotation was 40 degrees bilaterally).  As 80 
degrees is a significant range of motion, the limitation 
shown is no more than slight.  

The orthopedic rating is to be combined with any neurological 
impairment that is detected.  However, while the veteran had 
some mild loss of pinprick sensation in his left thigh, his 
motor strength was found to be 5/5 in the lower extremities 
and there was no muscular atrophy the bilateral lower 
extremities.  As such, even if there was severe incomplete 
paralysis of the cutaneous nerve of the thigh, it would only 
warrant a 10 percent rating under 38 C.F.R. § 4.124a, DC 
8529; and therefore would not result in a rating in excess of 
the 40 percent which is currently assigned.  

Evaluating the impairment since December 2005, the veteran 
denied any prescriptive bed rest in the past year at his 
December 2005 examination, and he therefore fails to meet the 
criteria for an increased rating for IVDS under the revised 
criteria.  He also denied any associated fevers, malaise, 
dizziness, visual disturbances, weakness, bowel or bladder 
complaints or erectile dysfunction.  The examiner noted that 
the veteran continued to be able to work full-time as a 
mailman and was able to perform his activities of daily 
living without difficulty.  The examiner diagnosed the 
veteran with degenerative disc disease with encroachment of 
the L3 nerve root, acknowledging the symptoms correlate with 
the numbness in the left thigh.  However, while the veteran 
may have disc disease, the examiner found no weakness and 
indicated that the veteran's back disability did not affect 
his activities of daily living.  As such, the veteran's 
disability picture fails to approximate severe IVDS, as there 
is no showing of recurrent attacks with only intermittent 
relief.  As such, a rating in excess of 40 percent is 
unavailable under either the old or revised criteria for 
evaluating back disabilities. 


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2004.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran indicated that he had no additional 
evidence to substantiate his claim in a February 2006 
correspondence.

While the veteran's claims file was lost, extensive, albeit 
unsuccessful, efforts were conducted in an effort to recover 
the file, including searching all of the Florida/South 
Georgia Veterans Health System facilities, and contacting the 
VA outpatient facilities in Jackson, and Biloxi.  
Subsequently, efforts have been undertaken to reconstruct the 
veteran's file.  The veteran was contacted by letter in 
January 2001 and informed that his claims file was missing; 
he was asked to assist by sending VA all correspondence 
related to his service-connected disabilities as well as any 
service medical records in his possession.  A similar request 
was made to the veteran's representative.  The veteran was 
also notified by several letters that additional assistance 
was needed to obtain any private treatment records that he 
might know about.  Service medical records dating back to the 
1970s were obtained.  Additionally, a rating decision in 2004 
found that a clear and unmistakable error had been made and 
extended the effective date of the veteran's grant of service 
connection for his back to the day after he separated from 
service in 1991.  VA and private treatment records have been 
reacquired.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined; and he has been given the opportunity to supplement 
the record with any additional evidence, but he responded 
that he had nothing further to submit.  As such, there is no 
indication that additional relevant evidence exists that has 
not yet been associated with the claims file.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that service-connected 
disabilities had increased in severity was needed, and he has 
been provided with ample time and assistance to acquire any 
available evidence.  As such, he is not prejudiced by the 
Board's adjudication of his claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A compensable rating for pseudofolliculitis barbae is denied.

A rating in excess of 10 percent for a low back disorder, 
effective from August 1, 1991 to October 21, 1997, is denied.

A rating in excess of 20 percent for a low back disorder, 
from October 22, 1997 to December 14, 2005, is denied.

A rating in excess of 40 percent for a low back disorder is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


